Weston J.
It appears that the vendor estimated the contents of each piece of land he sold, at a certain number of acres. He must he presumed to be acquainted with the state and condition of hr> lands, and it was for him to determine at what price, and by what *126estimation as to quantity, he was willing to part with them. If he was under any uncertainty as to the number of acres, and wished to secure to himself an additional sum, if he had underrated them, he might have stipulated for it, by taking an obligation from the plaintiff to that effect; or he might have qualified his contract with the plaintiff, by agreeing to make up to him any deficiency, which might be ascertained in either piece, only upon condition that the plaintiff should pay for any excess, which might be found in the other. But the defendant, to whom the consideration was secured, was satisfied with the quantities stated in the deed, and did not think proper to require the payment of any additional sum in any event. The plaintiff, however, was apprehensive that there was an excess in the estimate ; and as the price he paid was fixed according to the number of acres assumed, he was unwilling to complete the purchase, without further assurance upon this point. The contract of the defendant now in controversy determined him to receive the deed, and give the securities required. There being a deficiency in one of the pieces conveyed, he now reclaims a part of the consideration, according to the express terms of the contract. That contract is too plain to be modified by construction, by implying conditions, which might seem to give it a more equitable character. Parties make their own contracts, according to their own sense of their rights and interests; and where this is fairly done without fraud or imposition, the law enforces the performance,- or gives damages for the nonperformance, according to the plain and general acceptation of the language used. If it is in any respect apparently inconsistent, repugnant, ’ doubtful, or equivocal, sound rules of construction are then resorted to, to ascertain, if possible, what the parties intended. But if the terms are clear and intelligible, they are presumed to intend what these terms express. To determine otherwise would be making contracts for parties, rather than interpreting them. If the defendant intended to make a contract, such as is suggested by his counsel, it was easy for him to have expressed such intention. It is he alone who speaks, and we must understand him to mean what his. language imports. Judgment on the verdict*